Citation Nr: 1720418	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  08-29 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for low back pain including disc space narrowing at L5-S1, rated as 10 percent disabling prior to July 13, 2009, as 20 percent disabling prior to July 18, 2014, and as 60 percent since July 18, 2014. 


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Attorney


ATTORNEY FOR THE BOARD

Jonnese S. Crandol, Associate Counsel





INTRODUCTION

The Veteran served on active duty from April 1995 to November 1996.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a January 2007 rating decision of the St. Petersburg, Florida, VA Regional Office (RO).  After the January 2007 rating decision, the jurisdiction of the case was subsequently transferred to the RO in San Juan, Commonwealth of Puerto Rico. 

In April 2012, this case was remanded for further development.  

This appeal is contained entirely in the Virtual VA electronic claims file and the Veterans Benefits Management System paperless claims processing system.  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand is necessary to afford the Veteran with a videoconference hearing before the Board.  38 U.S.C.A. § 7105 (a) (West 2014); 38 C.F.R. § 20.700, 20.703 (2016). In May 2016 correspondence in the form of another VA Form 9, substantive appeal, the Veteran requested a videoconference hearing before the Board.  However, no hearing has been scheduled at this time, and a remand is necessary for the VA to provide him such a hearing prior to adjudicating his claim.  See 38 C.F.R. § 20.704 (d) (2016).




Accordingly, the case is REMANDED for the following action:

Ensure that the Veteran is scheduled for a videoconference Board hearing in accordance with the docket number of his appeal.  Notify the Veteran and his representative, in writing, as to the date, time and location of the hearing, and place a copy of the notification letter in the claims folder.  After the hearing is conducted, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, return the claims folder to the Board in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




